                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTERN DIVISION
                                 No. 7:19-CV-00249-D

RENEE LOCKLEAR,                                )
                                               )
                       Plaintiff,              )
                                               )
                       V.                      )       ORDER FOR PAYMENT OF ATTORNEY
                                               )       FEES UNDER THE
ANDREW SAUL, 1                                 )       EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security:               )
                                               )
       Defendant.                              )
______________                                 )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,150.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for

the filing fee of $400. 00 from the Treasury Judgment Fund. If the award to Plaintiff is not

subject to the Treasury Offset Program, payment will be made by check payable to Plaintiffs

counsel, Charles F. Hall, IV and mailed to his office at 2200 Silas Creek Parkway, Suite SA,

Winston-Salem, NC 27103, in accordance with Plaintiffs assignment to her attorney of her right

to payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this ____         4__ day of November, 2020


                                               JAfus c. DEVER, m
                                               UNITED STATES DISTRICT JUDGE

1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the 'Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




         Case 7:19-cv-00249-D Document 26 Filed 11/04/20 Page 1 of 1
